DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
All objections/rejections pertaining to claim 45 are moot because the claim was cancelled in the amendments filed on 5/16/22.
The rejection of claims 1-2, 6, 8-10, 18, 20, 22-24, 26, 28, 31, 34, 43-44 and 46 under 35 U.S.C. §112(a) as failing to comply with the written description requirement is hereby withdrawn in view of the amendments filed on 5/16/22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Wen et al. (Adv Mater. 2011 Oct. 18, 23(39), 4549-4553; in IDS dated 7/15/20), teach an enzyme-responsive protein nanocapsules which release their protein cargoes in response to specific enzyme secreted in certain cellular events not only with specificity but also with controlled rate by composition tuning (limitation of instant claim 1; Abstract). Wen et al. teach a nBSA containing plasmin-cleavable crosslinker KNRVK (nBSANRV) or MMP-cleavable crosslinker KLGPAK (nBSALGPA), wherein plasmin is a serine protease in blood (p. 4550). Wen et al. incorporated either BSA or VEGF as the model proteins (i.e., reads on the claimed drug) into the nanocapsules (p. 4550). In view of the abovementioned Examiner’s interpretation, since Wen et al. teach that the “drug” (BSA) is covalently bonded to an enzyme cleavable peptide, such reads on the claim 1 “covalently or non-covalently”. As described in Scheme 1, the synthesis of nanocapsules included (I) enriching the monomers ((N-(3-aminopropyl)methacrylamid), acrylamide) and crosslinkers (non-degradable and protease-degradable crosslinkers) around the protein surface (BSA or VEGF), (II) forming a polymer shell around the protein molecules (i.e., the protein molecules are in the inner cavity within the complex) by in-situ polymerization leading to the formation of protein nanocapsules (nBSA or nVEGF) (Scheme 1 and p.4550). Wen also teaches wherein a hydrogel can be formed by reacting a polymer containing vinyl groups with crosslinkers containing dithiol groups (e.g., HS-(CH2CH2O)75-SH), during which Michael addition reaction between the vinyl and thio groups effectively crosslinks the polymer into a hydrogel; and proteins can be directly added to the mixture and incorporated within the hydrogels (p. 4552). However, Wen et al. do not teach the structure of the claimed enzyme responsive peptide.
The prior art is free of any teaching or suggestion of the claimed complex for preventing unintended use of a drug, wherein the complex comprises an enzyme responsive peptide, a polymer forming the backbone of the complex, cross-linkers connecting the polymer backbone through covalent bonding, and a drug trapped in the inner cavity produced by the cross-linking; and specifically, wherein the enzyme responsive comprises an amino acid having an a-amino group, an a-carboxylic acid group and an g-amine group covalently bonded with an enzyme substrate comprising phenylalanine, tyrosine, or tryptophan, wherein the a-amino group is covalently bonded with a second amino acid or a peptide, and the a-carboxylic acid is covalently bonded with a first group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617